Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 now recites that the widths of the arc-shaped nozzles are largest at an opening edge of each nozzle and the widths are greater than the heights of each nozzle.  This specific arc-shaped nozzle design, as opposed to a rectangular or even circular shape, is important to stabilize the fluid flowing through the nozzles by suppressing eddy currents (see page 18, lines 13-25 of specification).  The prior art of record fails to fairly teach or suggest such a nozzle arrangement in combination with the other structural limitations set forth in claim 1.  It is noted that while the Akiyama patent (US-7,510,226) broadly discloses that the shape of its guide grooves (9) can have an “arc-shape” (see col. 5, line 62 – col. 6, line 4), there is no disclosure of an arc-shape that satisfies the critical dimensional relationship as now recited in claim 1 of the instant application.
 	It is also noted that the original drawings submitted 2/8/2021 are accepted by the Examiner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



djk
9/1/2022